BROSMAN, Judge
(concurring in the result) :
This memorandum is concerned solely with the first specified issue — and I am sure that as to it we have come to the proper result. However, I am a shade doubtful about the route followed in the principal opinion to the correct conclusion it reaches.
II
At the end of the interrogation, which was preceded by an appropriate warning, one of the investigators — in the absence of his associate — -inquired of the accused, “Man to man, just between you and I, when was the last time you used narcotics?” (Emphasis supplied.) In the face of this language, Judge Latimer is sure that “no subsequent promise [that is, one subsequent to the Article 31 warning], express or implied, that any disclosure would be kept confidential, was made.” I am not so certain of this as he — for it is distinctly arguable that an implied promise to hold an answer “just between you and I” is tantamount to an assurance that the reply will be regarded as confidential, and hence will not be used against the suspect in a trial by court-martial. It is thus possible that the interrogator’s final inquiry may have included a “promise of secrecy.”
But we are told by my brother that “intentional misrepresentations of fact, such as a promise of secrecy, which aré not likely to elicit an untrue statement, do not render a confession inadmissible.” If all parts of this observation are properly interpreted and given full weight, it is probably accurate enough. Certainly within some contexts it is. However, I am inclined to doubt that an incriminating answer is admissible in evidence if it is supplied by a suspect following an outright promise that it will be held by the investigator in confidence, and therefore not used in a later trial by court-martial —this although the interrogation *231opened with an understood reading of Article 31.
Ill
However, this may be, I am not out of accord with the majority’s determination of the point — this for two interdependent reasons. In the first place, although it may be argued that the agent’s inquiry included a promise of confidentiality, I do not at all believe that it was meant to do so. Second, and much more important, I am quite certain that the accused here did not interpret it in this manner. This is made abundantly clear by his later un-contradicted statement to the effect that “inasmuch as he and I [the agent] were the only ones in the room, I didn’t have any witnesses, his words were as good as mine.” In order that a confession be rejected by reason of unlawful inducement, not only must the inducement be unlawful, but it must also have been made, and it must have been relied on. Here it seems certain that it was not accepted by the accused.